1. 2010 progress report on Turkey (
Mr President, I would like to announce the following. I reached an agreement with the shadows on my oral amendment to paragraph 18. This means that amendment 26 to paragraph 18 will be withdrawn by Ms Flautre. Therefore, I advise my group to vote in favour of amendment 29 to this paragraph.
Mr President, I have an oral amendment to add in paragraph 18: 'is concerned by the lack of progress in these investigations and notes that the recent detention of well-known journalists such as Nedim Şener and Ahmet Şık might lead to a loss of credibility of these trials which should, on the contrary, strengthen democracy'.